 

PEET’S COFFEE & TEA, INC.
 
AMENDED AND RESTATED
2000 NON-EMPLOYEE DIRECTOR STOCK OPTION PLAN
 
Adopted November 1, 2000
Approved By Shareholders November 17, 2000
 
Amended and Restated on March 3, 2008
Amended and Restated on March 16, 2010
 
1.
Purposes.

 
(a)           Eligible Option Recipients.  The persons eligible to receive
Options are the Non-Employee Directors of the Company.
 
(b)           Available Options.  The purpose of the Plan is to provide a means
by which Non-Employee Directors may be given an opportunity to benefit from
increases in value of the Common Stock through the granting of Nonstatutory
Stock Options.
 
(c)           General Purpose.  The Company, by means of the Plan, seeks to
retain the services of its Non-Employee Directors, to secure and retain the
services of new Non-Employee Directors and to provide incentives for such
persons to exert maximum efforts for the success of the Company and its
Affiliates.
 
2.
Definitions.

 
(a)           “Affiliate” means any parent corporation or subsidiary corporation
of the Company, whether now or hereafter existing, as those terms are defined in
Sections 424(e) and (f), respectively, of the Code.
 
(b)          “Annual Grant” means an Option granted annually to all Non-Employee
Directors who meet the criteria specified in subsection 6(b) of the Plan.
 
(c)          “Annual Meeting” means the annual meeting of the shareholders of
the Company.
 
(d)           “Board” means the Board of Directors of the Company.
 
(e)           “Code” means the Internal Revenue Code of 1986, as amended.
 
(f)           “Common Stock” means the common stock of the Company.
 
(g)          “Company” means Peet’s Coffee & Tea, Inc., a Washington
corporation.
 
 
1.

--------------------------------------------------------------------------------

 

(h)          “Consultant” means any person, including an advisor, (i) engaged by
the Company or an Affiliate to render consulting or advisory services and who is
compensated for such services or (ii) who is a member of the Board of Directors
of an Affiliate.  However, the term “Consultant” shall not include either
Directors of the Company who are not compensated by the Company for their
services as Directors or Directors of the Company who are merely paid a
director’s fee by the Company for their services as Directors.
 
(i)           “Continuous Service” means that the Optionholder’s service with
the Company or an Affiliate, whether as an Employee, Director or Consultant, is
not interrupted or terminated.  The Optionholder’s Continuous Service shall not
be deemed to have terminated merely because of a change in the capacity in which
the Optionholder renders service to the Company or an Affiliate as an Employee,
Consultant or Director or a change in the entity for which the Optionholder
renders such service, provided that there is no interruption or termination of
the Optionholder’s service.  For example, a change in status without
interruption from a Non-Employee Director of the Company to a Consultant of an
Affiliate or an Employee of the Company will not constitute an interruption of
Continuous Service.  The Board or the chief executive officer of the Company, in
that party’s sole discretion, may determine whether Continuous Service shall be
considered interrupted in the case of any leave of absence approved by that
party, including sick leave, military leave or any other personal leave.
 
(j)           “Director” means a member of the Board of Directors of the
Company.
 
(k)         “Disability” means the inability of a person, in the opinion of a
qualified physician acceptable to the Company, to perform the major duties of
that person’s position with the Company or an Affiliate of the Company because
of the sickness or injury of the person.
 
(l)           “Employee” means any person employed by the Company or an
Affiliate.  Mere service as a Director or payment of a director’s fee by the
Company or an Affiliate shall not be sufficient to constitute “employment” by
the Company or an Affiliate.
 
(m)         “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
 
(n)          “Fair Market Value” means, as of any date, the value of the Common
Stock determined as follows:
 
 (i)           If the common stock (defined in the Plan the common stock of the
company) is listed on any established stock exchange or traded on the Nasdaq
National Market or the Nasdaq SmallCap Market, the Fair Market Value of a share
of common stock shall be the closing sales price for such stock (or closing bid,
if no sales were reported) as quoted on such exchange or market (or the exchange
or market with the greatest volume of trading in the common stock) on the day of
determination.
 
 (ii)           In the absence of such markets for the Common Stock, the Fair
Market Value shall be determined in good faith by the Board.
 
(o)          “Initial Grant” means an Option granted to a Non-Employee Director
who meets the criteria specified in subsection 6(a) of the Plan.
 
(p)          “IPO Date” means the effective date of the initial public offering
of the Common Stock, which was January 25, 2001.
 
 
2.

--------------------------------------------------------------------------------

 
 
(q)           “Non-Employee Director” means a Director who is not an Employee.
 
(r)           “Nonstatutory Stock Option” means an Option not intended to
qualify as an incentive stock option within the meaning of Section 422 of the
Code and the regulations promulgated thereunder.
 
(s)           “Officer” means a person who is an officer of the Company within
the meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.
 
(t)           “Option” means a Nonstatutory Stock Option granted pursuant to the
Plan.
 
(u)          “Option Agreement” means a written agreement between the Company
and an Optionholder evidencing the terms and conditions of an individual Option
grant.  Each Option Agreement shall be subject to the terms and conditions of
the Plan.
 
(v)           “Optionholder” means a person to whom an Option is granted
pursuant to the Plan or, if applicable, such other person who holds an
outstanding Option.
 
(w)          “Plan” means this Peet’s Coffee & Tea, Inc. 2000 Non-Employee
Director Stock Option Plan, as amended and restated on March 4, 2002.
 
(x)           “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act
or any successor to Rule 16b-3, as in effect from time to time.
 
(y)           “Securities Act” means the Securities Act of 1933, as amended.
 
3.
Administration.

 
(a)           Administration by Board.  The Board shall administer the Plan. The
Board may not delegate administration of the Plan to a committee.
 
(b)           Powers of Board.  The Board shall have the power, subject to, and
within the limitations of, the express provisions of the Plan:
 
 (i)          To determine the provisions of each Option to the extent not
specified in the Plan.
 
 (ii)         To construe and interpret the Plan and Options granted under it,
and to establish, amend and revoke rules and regulations for its
administration.  The Board, in the exercise of this power, may correct any
defect, omission or inconsistency in the Plan or in any Option Agreement, in a
manner and to the extent it shall deem necessary or expedient to make the Plan
fully effective.
 
 (iii)        To amend the Plan or an Option as provided in Section 12.
 
 (iv)         To terminate or suspend the Plan as provided in Section 13.
 
 
3.

--------------------------------------------------------------------------------

 
 
 (v)           Generally, to exercise such powers and to perform such acts as
the Board deems necessary or expedient to promote the best interests of the
Company that are not in conflict with the provisions of the Plan.
 
(c)           Effect of Board’s Decision. All determinations, interpretations
and constructions made by the Board in good faith shall not be subject to review
by any person and shall be final, binding and conclusive on all persons.
 
4.
Shares Subject to the Plan.

 
(a)          Share Reserve.  Subject to the provisions of Section 11 relating to
adjustments, the Common Stock that may be issued pursuant to Options shall not
exceed three hundred thirty thousand (330,000) shares of Common Stock (the
“Reserved Shares”).  As of each Annual Meeting, beginning in 2002, and
continuing through and including the Annual Meeting in 2009, the number of
Reserved Shares will be increased automatically by the least of (i) three
quarters of one percent (0.75%) of the total number of shares of Common Stock
outstanding on such date, (ii) sixty thousand (60,000) shares, or (iii) a number
of shares determined by the Board prior to such date, which number shall be less
than (i) and (ii) above.
 
(b)          Reversion of Shares to the Share Reserve.  If any Option shall for
any reason expire or otherwise terminate, in whole or in part, without having
been exercised in full, the shares of Common Stock not acquired under such
Option shall revert to and again become available for issuance under the Plan.
 
(c)          Source of Shares.  The shares of Common Stock subject to the Plan
may be unissued shares or reacquired shares, bought on the market or otherwise.
 
5.
Eligibility.

 
The Options as set forth in Section 6 of the Plan automatically shall be granted
under the Plan to all Non-Employee Directors.
 
6.
Non-Discretionary Grants.

 
(a)          Initial Grants.   Without any further action of the Board, each
person who is a Non-Employee Director on the IPO Date or who is elected or
appointed for the first time to be a Non-Employee Director after the IPO Date
automatically shall, upon the IPO Date, or upon the date of his or her initial
election or appointment to be a Non-Employee Director by the Board or
shareholders of the Company, whichever date is applicable, be granted an Initial
Grant to purchase seventeen thousand five hundred (17,500) shares of Common
Stock on the terms and conditions set forth herein.
 
(b)          Annual Grants. Without any further action of the Board, a
Non-Employee Director shall be granted an Annual Grant as follows: On the day
following each Annual Meeting commencing with the Annual Meeting in 2001, each
person who is then a Non-Employee Director automatically shall be granted an
Annual Grant to purchase five thousand (5,000) shares of Common Stock on the
terms and conditions set forth herein. In the event a Non-Employee Director
begins service on a date other than the date of the Annual Meeting, such
Director shall be granted the pro rata amount of shares representing the number
of full calendar months of service remaining until the one year anniversary of
the previous Annual Meeting.
 
 
4.

--------------------------------------------------------------------------------

 
 
7.
Option Provisions.

 
Each Option shall be in such form and shall contain such terms and conditions as
required by the Plan.  Each Option shall contain such additional terms and
conditions, not inconsistent with the Plan, as the Board shall deem
appropriate.  Each Option shall include (through incorporation of provisions
hereof by reference in the Option or otherwise) the substance of each of the
following provisions:
 
(a)           Term.  No Option shall be exercisable after the expiration of ten
(10) years from the date it was granted.
 
(b)           Exercise Price.  The exercise price of each Option shall be one
hundred percent (100%) of the Fair Market Value of the stock subject to the
Option on the date the Option is granted.  Notwithstanding the foregoing, an
Option may be granted with an exercise price lower than that set forth in the
preceding sentence if such Option is granted pursuant to an assumption or
substitution for another option in a manner satisfying the provisions of Section
424(a) of the Code.
 
(c)           Consideration.  The purchase price of stock acquired pursuant to
an Option may be paid, to the extent permitted by applicable statutes and
regulations, in any combination of the following methods:
 
 (i)           By cash or check.
 
 (ii)          Provided that at the time of exercise the Common Stock is
publicly traded and quoted regularly in The Wall Street Journal, by delivery of
already-owned shares of Common Stock either that the Optionholder has held for
the period required to avoid a charge to the Company’s reported earnings
(generally six months) or that the Optionholder did not acquire, directly or
indirectly from the Company, that are owned free and clear of any liens, claims,
encumbrances or security interests, and that are valued at Fair Market Value on
the date of exercise.  “Delivery” for these purposes shall include delivery to
the Company of the Optionholder’s attestation of ownership of such shares of
Common Stock in a form approved by the Company.  Notwithstanding the foregoing,
the Optionholder may not exercise the Option by tender to the Company of Common
Stock to the extent such tender would violate the provisions of any law,
regulation or agreement restricting the redemption of the Company’s stock.
 
 (iii)         Provided that at the time of exercise the Common Stock is
publicly traded and quoted regularly in The Wall Street Journal, pursuant to a
program developed under Regulation T as promulgated by the Federal Reserve Board
that, prior to the issuance of Common Stock, results in either the receipt of
cash (or check) by the Company or the receipt of irrevocable instructions to pay
the aggregate exercise price to the Company from the sales proceeds.
 
 
5.

--------------------------------------------------------------------------------

 

(d)           Transferability.  An Option is transferable by will or by the laws
of descent and distribution.  An Option also is transferable (i) by instrument
to an inter vivos or testamentary trust, in a form accepted by the Company, in
which the Option is to be passed to beneficiaries upon the death of the trustor
(settlor) and (ii) by gift, in a form accepted by the Company, to a member of
the “immediate family” of the Optionholder as that term is defined in 17 C.F.R.
240.16a-1(e).  An Option shall be exercisable during the lifetime of the
Optionholder only by the Optionholder and a permitted transferee as provided
herein.  However, the Optionholder may, by delivering written notice to the
Company, in a form satisfactory to the Company, designate a third party who, in
the event of the death of the Optionholder, shall thereafter be entitled to
exercise the Option.
 
(e)           Exercise Schedule.  The Option shall be exercisable as the shares
of Common Stock subject to the Option vest.
 
(f)           Vesting Schedule.  With respect to Initial Grants, 1/36th of the
shares subject to the Initial Grant shall vest one month after the date of grant
and 1/36th of the shares shall vest monthly thereafter for the next 35
months.  With respect to Annual Grants,  100% of the shares subject to the
Annual Grant shall vest on the one year anniversary of the previous Annual
Meeting; provided, however, that if the Non-Employee Director is not in
Continuous Service between the date of grant and such one year anniversary, then
the number of shares that shall vest as of the Non-Employee Director's
termination of Continuous Service will represent the pro rata amount for each
full calendar month such Non-Employee Director was in Continuous Service from
the date of grant to such one year anniversary.
 
(g)          Termination of Continuous Service.  In the event an Optionholder’s
Continuous Service terminates (other than upon the Optionholder’s death or
Disability), the Optionholder may exercise his or her Option (to the extent that
the Optionholder was entitled to exercise it as of the date of termination) but
only within such period of time ending on the earlier of (i) the date three (3)
months following the termination of the Optionholder’s Continuous Service, or
(ii) the expiration of the term of the Option as set forth in the Option
Agreement.  If, after termination, the Optionholder does not exercise his or her
Option within the time specified in the Option Agreement, the Option shall
terminate.
 
(h)          Extension of Termination Date. If the exercise of the Option
following the termination of the Optionholder’s Continuous Service (other than
upon the Optionholder’s death or Disability) would be prohibited at any time
solely because the issuance of shares would violate the registration
requirements under the Securities Act, then the Option shall terminate on the
earlier of (i) the expiration of the term of the Option set forth in subsection
7(a) or (ii) the expiration of a period of three (3) months after the
termination of the Optionholder’s Continuous Service during which the exercise
of the Option would not be in violation of such registration requirements.
 
(i)           Disability of Optionholder.  In the event an Optionholder’s
Continuous Service terminates as a result of the Optionholder’s Disability, the
Optionholder may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise it as of the date of termination), but only within such
period of time ending on the earlier of (i) the date twelve (12) months
following such termination or (ii) the expiration of the term of the Option as
set forth in the Option Agreement.  If, after termination, the Optionholder does
not exercise his or her Option within the time specified herein, the Option
shall terminate.
 
 
6.

--------------------------------------------------------------------------------

 
 
(j)           Death of Optionholder.  In the event (i) an Optionholder’s
Continuous Service terminates as a result of the Optionholder’s death or (ii)
the Optionholder dies within the three-month period after the termination of the
Optionholder’s Continuous Service for a reason other than death, then the Option
may be exercised (to the extent the Optionholder was entitled to exercise the
Option as of the date of death) by the Optionholder’s estate, by a person who
acquired the right to exercise the Option by bequest or inheritance or by a
person designated to exercise the Option upon the Optionholder’s death, but only
within the period ending on the earlier of (1) the date eighteen (18) months
following the date of death or (2) the expiration of the term of such Option as
set forth in the Option Agreement.  If, after death, the Option is not exercised
within the time specified herein, the Option shall terminate.
 
8.
Covenants of the Company.

 
(a)           Availability of Shares.  During the terms of the Options, the
Company shall keep available at all times the number of shares of Common Stock
required to satisfy such Options.
 
(b)           Securities Law Compliance.  The Company shall seek to obtain from
each regulatory commission or agency having jurisdiction over the Plan such
authority as may be required to grant Options and to issue and sell shares of
Common Stock upon exercise of the Options; provided, however, that this
undertaking shall not require the Company to register under the Securities Act
the Plan, any Option or any stock issued or issuable pursuant to any such
Option.  If, after reasonable efforts, the Company is unable to obtain from any
such regulatory commission or agency the authority which counsel for the Company
deems necessary for the lawful issuance and sale of stock under the Plan, the
Company shall be relieved from any liability for failure to issue and sell stock
upon exercise of such Options unless and until such authority is obtained.
 
9.
Use of Proceeds from Stock.

 
Proceeds from the sale of stock pursuant to Options shall constitute general
funds of the Company.
 
10.
Miscellaneous.

 
(a)          Stockholder Rights.  No Optionholder shall be deemed to be the
holder of, or to have any of the rights of a holder with respect to, any shares
subject to such Option unless and until such Optionholder has satisfied all
requirements for exercise of the Option pursuant to its terms.
 
(b)           No Service Rights.  Nothing in the Plan or any instrument executed
or Option granted pursuant thereto shall confer upon any Optionholder any right
to continue to serve the Company as a Non-Employee Director or shall affect the
right of the Company or an Affiliate to terminate (i) the employment of an
Employee with or without notice and with or without cause, (ii) the service of a
Consultant pursuant to the terms of such Consultant’s agreement with the Company
or an Affiliate or (iii) the service of a Director pursuant to the Bylaws of the
Company or an Affiliate, and any applicable provisions of the corporate law of
the state in which the Company or the Affiliate is incorporated, as the case may
be.
 
 
7.

--------------------------------------------------------------------------------

 
 
(c)          Investment Assurances.  The Company may require an Optionholder, as
a condition of exercising or acquiring stock under any Option, (i) to give
written assurances satisfactory to the Company as to the Optionholder’s
knowledge and experience in financial and business matters and/or to employ a
purchaser representative reasonably satisfactory to the Company who is
knowledgeable and experienced in financial and business matters and that he or
she is capable of evaluating, alone or together with the purchaser
representative, the merits and risks of exercising the Option; and (ii) to give
written assurances satisfactory to the Company stating that the Optionholder is
acquiring the stock subject to the Option for the Optionholder’s own account and
not with any present intention of selling or otherwise distributing the
stock.  The foregoing requirements, and any assurances given pursuant to such
requirements, shall be inoperative if (1) the issuance of the shares upon the
exercise or acquisition of stock under the Option has been registered under a
then currently effective registration statement under the Securities Act or (2)
as to any particular requirement, a determination is made by counsel for the
Company that such requirement need not be met in the circumstances under the
then applicable securities laws.  The Company may, upon advice of counsel to the
Company, place legends on stock certificates issued under the Plan as such
counsel deems necessary or appropriate in order to comply with applicable
securities laws, including, but not limited to, legends restricting the transfer
of the stock.
 
(d)           Withholding Obligations.  The Optionholder may satisfy any
federal, state or local tax withholding obligation relating to the exercise or
acquisition of stock under an Option by any of the following means (in addition
to the Company’s right to withhold from any compensation paid to the
Optionholder by the Company) or by a combination of such means:  (i) tendering a
cash payment; (ii) authorizing the Company to withhold shares from the shares of
the Common Stock otherwise issuable to the Optionholder as a result of the
exercise or acquisition of stock under the Option, provided, however, that no
shares of Common Stock are withheld with a value exceeding the minimum amount of
tax required to be withheld by law; or (iii) delivering to the Company owned and
unencumbered shares of the Common Stock.
 
11.
Adjustments upon Changes in Stock.

 
(a)          Capitalization Adjustments.  If any change is made in the stock
subject to the Plan, or subject to any Option, without the receipt of
consideration by the Company (through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, stock split, liquidating dividend, combination of shares, exchange of
shares, change in corporate structure or other transaction not involving the
receipt of consideration by the Company), the Plan will be appropriately
adjusted in the class(es) and maximum number of securities subject both to the
Plan pursuant to subsection 4(a) and to the nondiscretionary Options specified
in Section 5, and the outstanding Options will be appropriately adjusted in the
class(es) and number of securities and price per share of stock subject to such
outstanding Options.  The Board shall make such adjustments, and its
determination shall be final, binding and conclusive.  (The conversion of any
convertible securities of the Company shall not be treated as a transaction
“without receipt of consideration” by the Company.)
 
(b)           Dissolution or Liquidation.  In the event of a dissolution or
liquidation of the Company, then all outstanding Options shall terminate
immediately prior to such event.
 
 
8.

--------------------------------------------------------------------------------

 
 
(c)          Corporate Transaction.  In the event of (i) a sale, lease or other
disposition of all or substantially all of the securities or assets of the
Company, (ii) a merger or consolidation in which the Company is not the
surviving corporation or (iii) a reverse merger in which the Company is the
surviving corporation but the shares of Common Stock outstanding immediately
preceding the merger are converted by virtue of the merger into other property,
whether in the form of securities, cash or otherwise (each, a “Corporate
Transaction”), then with respect to Options held by Optionholders whose
Continuous Service has not terminated, the vesting of such Options (and the time
during which such Options may be exercised) shall be accelerated in full, and
the Options shall terminate if not exercised at or prior to the Corporate
Transaction.  With respect to any other Options outstanding under the Plan, such
Options shall terminate if not exercised prior to the Corporate Transaction.
 
12.
Amendment of the Plan and Options.

 
(a)          Amendment of Plan.  The Board at any time, and from time to time,
may amend the Plan.  However, except as provided in Section 11 relating to
adjustments upon changes in stock, no amendment shall be effective unless
approved by the shareholders of the Company to the extent stockholder approval
is necessary to satisfy the requirements of Rule 16b-3 or any Nasdaq or
securities exchange listing requirements.
 
(b)          Stockholder Approval.  The Board may, in its sole discretion,
submit any other amendment to the Plan for stockholder approval.
 
(c)          No Impairment of Rights.  Rights under any Option granted before
amendment of the Plan shall not be impaired by any amendment of the Plan unless
(i) the Company requests the consent of the Optionholder and (ii) the
Optionholder consents in writing.
 
(d)          Amendment of Options.  The Board at any time, and from time to
time, may amend the terms of any one or more Options; provided, however, that
the rights under any Option shall not be impaired by any such amendment unless
(i) the Company requests the consent of the Optionholder and (ii) the
Optionholder consents in writing.
 
13.
Termination or Suspension of the Plan.

 
(a)          Plan Term.  The Board may suspend or terminate the Plan at any
time.  No Options may be granted under the Plan while the Plan is suspended or
after it is terminated.
 
(b)          No Impairment of Rights. Suspension or termination of the Plan
shall not impair rights and obligations under any Option granted while the Plan
is in effect except with the written consent of the Optionholder.
 
14.
Effective Date of Plan.

 
The Plan became effective on the IPO Date and the Plan was approved by the
shareholders of the Company on November 17, 2000.  The amended and restated Plan
shall become effective as the date approved by the Board.
 
 
9.

--------------------------------------------------------------------------------

 
 
15.
Choice of Law.

 
All questions concerning the construction, validity and interpretation of this
Plan shall be governed by the law of the State of Washington, without regard to
such state’s conflict of laws rules.
 
 
10.

--------------------------------------------------------------------------------

 